                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

TANYA M. RIESBERG,

                     Plaintiff,                             8:18CV456

      vs.
                                                                ORDER
NANCY A. BERRYHILL, Acting
Commissioner of Social Security;

                     Defendant.



      The above-captioned action was randomly assigned to the undersigned
magistrate judge for final disposition, and the government's answer and the
administrative record have now been filed. Unless all parties consent to final
disposition by a magistrate judge, the undersigned cannot enter a ruling on the
merits of this case. If the parties do not so consent, the case will be reassigned to
a district judge.

      Accordingly,

      IT IS ORDERED that to avoid any delays in this case,

      1)     If the parties consent to final disposition of the case by the
             undersigned magistrate judge, on or before March 6, 2019, they
             shall complete the “CONSENT TO RANDOM ASSIGNMENT TO
             MAGISTRATE           JUDGE”   located   on   the   court’s   website   at
             http://www.ned.uscourts.gov/forms/. After all parties have signed this
             form, e-mail it in .pdf format to clerk@ned.uscourts.gov. Do not
             electronically file this form or submit it to chambers.
2)    In the absence of timely submitting the form in accordance with
      paragraph (1) of this order, the case will be reassigned to a district
      judge.



Dated this 12th day of February, 2019.

                                      BY THE COURT:

                                      s/ Cheryl R. Zwart
                                      United States Magistrate Judge




                                  2
